Earl Warren: Number 17, Eagle Lions -- Eagle Lion Studios Incorporated, et al. versus Loew's Incorporated et al. Mr. McGovern, you may proceed.
William L. McGovern: Thank you, Your Honor. May it please the Court. This is an antitrust suit for damages against the RKO and Loew Motion Pictures theatre circuits in New York City, arising out of the monopolization in that city of the first neighborhood run by those two circuits. The petitioners here are four associated companies formally engaged in the independent distribution and production of motion pictures. They produced those pictures during most of the period of time involved here under the name Eagle Lion and I shall refer them hereafter as Eagle Lion. The damage period involved are the -- is the four playing seasons 46 to 47 through 49 to 50. In the District Court, the petitioners relied primarily upon the case of the United States v. Paramount Pictures, et al. to establish a prima facie case of conspiracy on behalf of the RKO and Loew's circuits to exclude independent distributors like ourselves of access -- competitive access to the first neighborhood run market in New York. We were, of course, relying upon Section 5 of the Clayton Act which makes a prior judgment on behalf of the United States admissible as prima facie evidence in behalf of a private claimant as to those matters as to which there is an estoppel between the Government and the defendants in the prior case.
Speaker: What case (Inaudible)
William L. McGovern: No, Your Honor, the case was tried in the District Court without a jury.
Speaker: Both side with an evidence?
William L. McGovern: Both side with an evidence as the full record here. Both lower courts held that the Paramount judgment was no evidence in this case of any conspiracy against independent distributors. Both courts below held that if the Paramount case was evidence of any conspiracy at all, it was evidence only of a conspiracy against independent exhibitors as distinct from independent distributors and that therefore it established no conspiracy at all as to ourselves, independent distributors. I should like just for a moment before coming to the Paramount judgment itself point out to the Court that the market that we're talking about here, the first neighborhood run market in New York is the most important single market for motion pictures in the world. From this tremendous concentration of population located on Manhattan Island in the Metropolitan area generally, a motion picture distributor will ordinarily derive from 9% to 11% of its total national domestic gross and a percentage that large is more often than not the margin between successful and unsuccessful distribution of a motion picture. Curiously enough, the New York -- the entire New York market is a market of very strange contrasts. As the members of the Court may know, there are concentrated up on Broadway in midtown Manhattan, all substantially fall of the so-called first run New York houses. The showcases on Broadway while the -- the major defendants in the Paramount case had some affiliated theatres on Broadway. By and large, they were 35 to 40 independently operated theatres on Broadway. And the plaintiffs here were able to get competitive access to that first New York run in Broadway without difficulty. The record shows that insofar as we have comparable classes of pictures getting access to first run in New York that our pictures outgrew theirs slightly. We took -- as I recall, we took .028 of our national gross out of that first New York run on Broadway as against .025 for the major distributors affiliated with the defendants in the Paramount case. But as you came off, first New York run on Broadway and began to approach the circuits where the great mass of the consuming public in New York in this industry are located, you ran into this blockade by these two circuits, the RKO and Loew's circuits. These two circuits together comprise approximately 100 theatres and these were not only the theatres that enjoyed the first and second neighborhood run clearance. But they were also the most strategically located theatres in terms of the population that they served. Access to those two circuits was critically important to a distributor in the New York area for another reason, because of the fact that they have control of the first and second neighborhood runs, all of the subsequent runs in New York played off the two preceding circuit runs, second and first, on the RKO and Loew circuits. And the result of that was that all of the subsequent run house is getting on down to the third, fourth of the tag-ins down below. All had developed the pattern, the industry pattern of taking their bills off the prior weekly bills on the RKO and Loew circuits. The result of that, if the Court please, was that in New York where you have in the entire neighborhood run area, everything at the first Broadway, you have about 600 theatre availabilities all told of which only 100 are concentrated in the two circuits. The result of this playoff system was that unless you've got in up on top in either the RKO or the Loew circuit, you are blocked out not only from the 100 theatres comprising the two circuits but you were indeed blocked out from all of the subsequent run theatres in New York. In short, if you get in the circuits, you were to sent blocked in the 600 houses right down the line. If you are excluded from the circuits, you were out of about 600 houses. The result was -- is -- is apparent in the record that the two circuits constituted a very serious bottleneck confronting any distributor who came in New York, instead of having 600 available buyers that only might go for the competitive selection of these pictures on a give-and-take basis based upon quality and play date and so forth. Where an independent like ourself came to New York, we had two choices. We could go to the RKO booking office and try to book the RKO circuit in which case would made RKO and all the theatres following thereafter or we could go to the Loew booking office and try to book the Loew circuit. And if we got in, good, and if we didn't, we were out. In short, what you had here was really two buyers and this critically important neighborhood run market in New York. Now, it wasn't recognition of that kind of circuit buying power and the power of the circuit to exclude independents, both distributors and exhibitors that the three-judge court in the Paramount case found that the conspiracy that was castigated there operated both on independent distributors and independent exhibitors. Those findings of the Court with respect to the independent distributors as well as the exhibitors are set forth in our brief at pages 9 and 10. And I will not go into them in detail here. Suffice it to say that on the basis of those findings, the three-judge court in the Paramount case concluded the -- in conclusion number nine which is set forth in the record at 643, concluded as follows and I quote, “The exhibitor-defendant Loew's Inc., Warner Brothers Pictures, Warner Brothers Circuit Management Corporation, Twentieth Century-Fox et al, all of the majors, have unreasonably restrained trade and commerce in the distribution and exhibition of motion pictures.” And I emphasize, Your Honor, merely because of the nature of the decisions below, “restrained trading commerce in the distribution and exhibition of motion pictures”.
William O. Douglas: (Inaudible)
William L. McGovern: That appears Judge -- Justice Douglas at 643. That's conclusion number 9. I might say in passing that the findings and conclusions in the Paramount case were never --
William O. Douglas: A three-judge court?
William L. McGovern: Right, sir. That's right.
William O. Douglas: (Inaudible)
William L. McGovern: Yes. The three -- you're talking about Paramount court?
William O. Douglas: Yes.
William L. McGovern: Yes.
William O. Douglas: That's Paramount.
William L. McGovern: Yes. I might just stop a moment to trace the history there. You had a three-judge expediting court convened by the -- by the Government to try the case to begin with. That court first handed out its decision in 1946. That decision was reversed in part, affirmed in part by this Court reversed particularly with those aspects looking toward the (Inaudible) relief. The case then went back. There were hearings on remand in New York by the three-judge court in 1948 and the final decision came out in October of 1949 and the final judgment which we -- which is now before us, we printed it up in the record. The final judgment appeared in February of 1950. Now, the defendants make a -- still make a half-hearted contention in this Court, I believe, that the Paramount case is applicable only to exhibitors and does not affect distributors. I suggest however that we have reached this point here thoroughly. I merely wish to emphasize before I leave it that the Paramount case in so many words, we needn't argue implicitly, explicitly on the face of the judgment repeatedly. The three-judge court in Paramount found a discrimination and a monopolization against independent distributors as well as independent exhibitors. And I should like also, Your Honors, to emphasize this point, that when the Court in Paramount is referring to the operation of the conspiracy there upon independent distributors, they are referring to the petitioners here among others because at the time of the trial of that case, they were only three independent distributors in the country, Eagle Lion, Monogram and Republic. And we appeared in both the original case and on the hearings on remand in 1948, Eagle Lion appeared as a witness for the Government and gave testimony in behalf of the Government. There are findings of fact in that judgment referring to the revenues received by Eagle Lion as well as the other independent distributors. And so I emphasize that not only do you have in the Paramount case findings referring to independent distributors as a group but you have findings that, I think, at all experience, must be construed as referring to these petitioners here to Eagle Lion because we were one of the parties before the Court in that case. So much for the national conspiracy and the findings relating to it found in the Paramount case. Coming down to this very market here this New York subsequent run market, the Court in Paramount in its final judgment in 1950 made this finding, Finding 154 (d) which I think is critical to the disposition of this case. That appears on the record at pages 636 to 637. Finding 154 (d) reads, “In New York City, Loew and RKO divided the neighborhood prior run product of the various dependent distributors under a continuing arrangement so that there was no competition between them in obtaining pictures. On one occasion where Paramount was having a long dispute with Loew's as to rental terms for Paramount Films to be shown in Loew's New York neighborhood circuit of theatres, no attempt was made by Paramount to lease its films to RKO for exhibition in the latter circuit nor was any effort made by RKO to procure Paramount Films as they both evidently preferred to adhere to the existing arrangement under which Loew's circuit consistently exhibited the films of itself, Paramount, United Artist, Columbia and half of Universal while RKO exhibited the films of itself, Fox, Warner and one half of Universal. In other words, they carry the split to the point where they took the Universal product and cut it in half and each of them took half of it. And on the basis of that finding, the Court in Paramount made this conclusion, Conclusion 16 which appears in the record of page 644. “Loew's Incorporated has violated the Sherman Act by conspiring with RKO to monopolize and monopolizing the first neighborhood run in New York City and by the dividing of that market between itself and RKO. Now, I point out to the Court that there are two findings which have particular focus on the very market we're dealing with in this lawsuit, the first neighborhood run in New York. You have a finding that the defendants have so organized that market by controlling the theatres and the division of the product of the other major distributors, that there is no competition between them in procuring films. We have a conclusion that they have violated the Sherman Act by monopolizing that market and by dividing the market between them. Now, I wish to point out again, if the Court please, that those two findings appeared for the first time in the judgment in February 1950. In other words, they were based partially upon the hearings on remand in 1948. They did not appear in the original judgment in 1946. The judgment entered in 1950, however, pointed out that it was made as of 1945 because that was the time most of the testimony in the record had been received. However, Finding 158 in the 1950 judgment contains this finding. Evidence submitted since the remand of this case has been considered by this Court. Such evidence has been used by the Court in making its findings as to the situation in 1945. The change in status and practices since 1945 revealed by this evidence has been insufficient to warrant a change in the findings and judgment entered herein. In addition to introducing the judgment itself, we also undertook by independent evidence before the judgment to bring the judgment and ascend down to date ourselves and this we did by proving that the same monopolization of theatres in terms of numbers and locations of theatres and runs continued right down from 1946 down through 1950. And we also show that the split of the majors' product even down to the split of Universal right in half also continued down from 1945 right through 1950. I think therefore, if the Court please, that this is one of the few cases where there's no argument that the Paramount judgment blankets the case. If it is inapplicable to this case, then it was never applicable at any case.
Charles E. Whittaker: You say there's no argument?
William L. McGovern: I don't think there is, Your Honor.
Charles E. Whittaker: You were (Voice Overlap) --
William L. McGovern: Mr. Justice Whittaker, I don't think they make any point about that. I just -- I don't think they do.
Charles E. Whittaker: I see.
William L. McGovern: But I want to be prepared, I'm not sure.
Speaker: (Inaudible)
William L. McGovern: Not on this point I think, Mr. Justice Harlan. The Court of Appeals, I don't think either the lower courts took the position of the Paramount judgement. It was not applicable at the point of time.
Speaker: (Inaudible)
William L. McGovern: You see, point of time. That's what I'm trying to point out here. And I have this problem that the 1950 judgment does recite the fact, that is, as of 1945 although the rehearings on remand in 1948 and this -- these findings I'm relying on here, Finding 154 and Conclusion 16 appeared for the first time in the 1950 judgement. They were not in the earlier judgment.
Charles E. Whittaker: Well, then that -- well, I -- I misunderstood you I think. I understood you to say that there's no argument that the Paramount decree blankets this case.
William L. McGovern: I should limit that, Mr. Justice Whittaker, to say, there was no argument, I think, that is blank but at least temporarily if it's applicable at all.
Charles E. Whittaker: Well, it covers if it covers them (Voice Overlap) --
William L. McGovern: Right. I agree. Now, let us come back, if we may, just briefly, to what the Court found in Finding 154 (d). The Court there found, “In New York City, Loew and RKO divided the neighborhood run product of the various defendant distributors under a continuing arrangement so that there was no competition between them in obtaining pictures.”
Charles E. Whittaker: (Inaudible)
William L. McGovern: I think it relates to their status as to the exhibitor quite clearly, Mr. Justice Whittaker, because the RKO and Loew circuit are theatre circuits.
Charles E. Whittaker: You were a distributor?
William L. McGovern: I was a distributor. That's right. I came into New York. I tried to distribute my pictures in open competition with the product of the major distributors. I found these two circuits set right at fort. The whole New York neighborhood run market and because of their monopolization of that market and the division of the major distributors product between them, the Court here finds that there was no competition between the RKO and Loew's circuit in obtaining pictures for the theatres. And I said there can be nothing except that there was no competition available to me at the market when I came into town as an independent trying to sell pictures in those very theatres.
Tom C. Clark: When did you come to town?
William L. McGovern: Various entire periods, Mr. Justice Clark. We started distributing in 1943, the period involved here is 1946 to 1950.
Speaker: Your -- your basic point, if I understand it, is that this alleged conspiracy was not a conspiracy to the total exclusion of the market but a conspiracy to exclude you from having your films compete on equal terms with those of other companies, other distributors, isn't that (Voice Overlap) --
William L. McGovern: Precisely, Mr. Justice Harlan. In the one or two moments that remain, just let me point this out. Both lower courts point out that the pretrial order in this case had one critical issue whether or not Eagle Lion had been denied competitive access to the RKO and Loew's circuit in consequent of the neighborhood runs in New York whether we have been denied competitive access. Now, keep in mind, Conclusion number 16 of the Court said that Loew's Incorporated has violated the Sherman Act by conspiring with RKO to monopolize and by monopolizing the first neighborhood run in New York City. In our judgment, a monopolization of the market we are seeking to enter is utterly inconsistent with a finding that we were not denied competitive access to that market.
Speaker: Could I ask you one -- this is taking a big jump. Supposing the Paramount decree in this case Section 5, supposing Section 5 of the Clayton Act for one reason or another, is not available to you, have you got enough evidence in this case to hold -- to make a case or is it all stand -- stand or fall on the Section 5?
William L. McGovern: Certainly -- certainly our evidence was -- I -- I just don't really know the answer. I never have tried to evaluate the record in that way, Mr. Justice Harlan. Certainly, all of our evidence was key to the assumption of the Paramount judge and was of course admissible at least as prima facie evidence.
Speaker: Yes.
William L. McGovern: Whether or not, as I pointed it out to you, our own independent evidence bringing it down from the period 1945 through 1950, withstanding alone, authorized the kind of complex findings that were made in the 1950 judgment. I just don't know. If you'll recall, the Government carried that case on for a period of close to 10 years before they succeeded in proving it. And I'm not sure that we could discharge that kind of a burden if it were imposed upon us. Now, the District Court escaped or sought to escape, but, I think, it's the clear impact of Finding 154 (d) which Your Honors will recall held that there was no competition between them, in other words, between RKO and Loew in obtaining pictures. The District Court escaped the impact of that by adding two, by amending that finding of the District Court and make it read, “No competition between them in obtaining pictures from the defendant distributors.”
Earl Warren: (Inaudible)
William L. McGovern: Well, I say, Your Honor, that the basic -- I'd like to leave with the Court and to remind over and I -- is simply that I myself do not see how you can consistently with a finding of monopolization of a market hold that we were not at least denied competitive access to that market. The two of them were inconsistent.
Earl Warren: Well recess now.